Citation Nr: 1336965	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  09-40 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disorder.

7.  Entitlement to service connection for a vision disorder in each eye.

8.  Entitlement to service connection for the residuals of a head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active duty in the United States Army from September 1942 to December 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the VA Form 9 the appellant submitted to the RO October 2009, he indicated that he wanted to present testimony at a Board videoconference hearing.  Therefore, a videoconference hearing was scheduled for November 6, 2013.  However, on that date, the appellant submitted a written statement in which he said that he did not want a Board hearing.  His request for a Board hearing is therefore considered withdrawn.  As there is no outstanding hearing request, the Board will proceed with consideration of the issues on appeal.

In addition to the paper claims file, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA does not currently contain evidence pertinent to the claims that is not already included in the paper claims file.


FINDING OF FACT

Prior to the promulgation of a decision on the appeal, the Veteran withdrew the appeals as to the issues of entitlement to service connection for a bilateral leg disorder, a vision disorder in each eye and the residuals of a head injury in a written statement received in November 2013.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of his Substantive Appeals on the issues of entitlement to service connection for a bilateral leg disorder, a vision disorder in each eye and the residuals of a head injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In October 2009, the Veteran filed a substantive appeal (VA Form 9) with respect to his claims of entitlement to service connection for a bilateral leg disorder, a vision disorder in each eye and the residuals of a head injury.  A VA Form 21-4138, dated November 6, 2013, reflects that the Veteran was withdrawing his appeal, as well as his request for a Board videoconference hearing.

The evidence of record shows that the Veteran withdrew his appeal for his claims entitlement to service connection for a bilateral leg disorder, a vision disorder in each eye and the residuals of a head injury.  Therefore, the appeals as to those three claims have been withdrawn.  See 38 C.F.R. § 20.204.  As the Veteran has withdrawn his appeals as to these three issues on appeal, there remain no allegations of error of fact or law for appellate consideration.

Accordingly, the Board does not have jurisdiction to review the appeals as to the Veteran's three claims listed on the title page.  Therefore, said issues are dismissed, without prejudice.


ORDER

The appeals as to the issues of entitlement to service connection for bilateral leg disorder, a vision disorder in each eye and the residuals of a head injury are dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


